DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/4/2020 has been entered.
 	Claim 3-4 has/have been canceled, claim 10-12 has/have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-2, 5-9 and 13 have been considered on the merits. All arguments have been fully considered. 

	The claim rejection under 35 USC §102 based on Lei et al. has been withdrawn due to the instant amendment. 
	The claim rejection under 35 USC §103 based on Lei et al. in view of Garzoni et al. has been withdrawn due to the instant amendment. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razian et al. (2013, Journal of Visualized Experiments) in view of Nishiguchi et al. (2015, Macromol. Biosci.) and Hancock et al. (US2018/0305669; effectively filed date of 12/30/2015)

Razian et al. do not teach the cell suspension mixture containing heparin at 0.1-10 mg/ml throughout the centrifugation and subsequent culturing steps.
Nishiguchi et al. teach a method of forming cell aggregates by using heparin wherein the cells are coated with layer-by-layer nanofilms of fibronectin (FN) and heparin (Hep), followed by centrifugation to induce cell-cell crosslinking by FN-Hep (Fig. 1). Nishiguchi et al. teach the concentration of Hep being 0.2 mg/ml (p.314, 2. Experimental Section; 3. Results and Discussion). 
Hancock et al. teach the use of cell adhesion promoting components including heparin sulfate for forming 3D spheroidal cell aggregates (paras. 34, 36, 54). Hancock et al. teach that the cell adhesion promoting components are mixed with the dissociated cells and dispensing them into cell culture vessels (para. 36). Hancock et al. teach that the cell adhesion promoting components include heparin sulfate proteoglycan (para. 11). The concentration of the cell adhesion promoting components of Hancock et al. can be about 1 ng/mL to about 0.1 mg/mL (para. 93)
It would have been obvious to a person skilled in the art to use heparin sulfate proteoglycan or Hep taught by Nishiguchi et al. or Hancock et al. in the method of Razian et al. for production of spheroids. Since the process steps of Razian et al. are carried out using AggreWell by adding cell suspension, one skilled in the art would add 
Regarding the repeating mixing the cell sample with the promoter (claim 2), Razian et al. do not teach the limitation. However, Nishiguchi et al. teach the step of repeating the pipetting dispersed cell aggregates to single cells again after the cell aggregated after centrifugation to form gel-like cellular assemblies (p.314, 3. Results and Discussion: 3.1. Cell-Cell Crosslinking by FN-Hep films.
It would have been obvious to a person skilled in the art to repeat the mixing the cells and heparin sulfate proteoglycan to carry out multiple layers of heparin films (i.e. layer-by-layer films) to enhance the cell-cell crosslinking to form spheroids in the method of Razian et al. with a reasonable expectation of success.
Regarding claim 5 directed to the number of cells being 1x103 to 1x106 cells to form a single spheroid, Razian et al. teach minimum and maximum numbers of cells per well in the method of forming a spheroid using AggreWell based on the microwell format (see Table 1). For example, the minimum and maximum cells per well for AggreWell 800 format is 6x105 and 3x106 cells, which is overlapping with the claimed range. Furthermore, Razian et al. teach that the size of the resulting spheroid is controlled by varying the density of the cell suspension employed (Fig.1). Thus, it would have been obvious to one skilled in the art to modify the cell number required for forming a single 
Regarding claims 6-7, the tumor cells utilized for the forming spheroids taught by Razian et al. are collected from an animal. Furthermore, Razian et al. teach that the method is applicable to a broad range of cells including cell lines (HT29 colon cancer cells; TE6 esophageal cancer cells; these two cell lines are human cell lines (see ) as well as human and murine ESC, human iPSC, fibroblasts, putative primitive endoderm, and stromal cells (p.2, 2. Preparing Cells; p.3, Representative Results). 
Regarding claim 13 directed to the cell sample containing a plurality of kinds of cells, Razian et al. do not particularly teach the method utilizing a plurality of kinds of cells. However, Razian et al. teach that the microwell system permits large-scale production of mixed-composition spheroids, consisting of combinations of multiple cell types and/or biomaterials (p.5, 4th para. of Discussion). Thus, it would have been obvious to a person skilled in the art to try to form spheroids using a mixed composition consisting of multiple cell types as suggested by Razian et al. with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claim 1-2, 5-9 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of copending Application No. 16/105,625 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘625 application disclose a method comprising mixing cells with an extracellular matrix component and culturing the cells to obtain a cell aggregate, and these steps are substantially similar to the steps of the instant claims. Claim 5 of the ‘625 application requires a centrifugal separation (i.e. centrifugal force as required in claims 3-4 of the instant application). Claims 8-9 of the ‘625 application discloses that the polymeric electrolyte being glycosaminoglycan or the extracellular matrix includes proteoglycan. It is known in the art that proteoglycan contains glycosaminoglycan which inherently contains heparan sulfate and/or chondroitin sulfate. Regarding the new claim 13, claim 14 of the ‘625 application teach the plurality of kinds of cells. Thus, the claims of the ‘625 application render the claims of the instant application obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments with regard to the claim rejection based on Lei et al. are persuasive and the claim rejections have been withdrawn. A new claim rejection based on the newly cited references is presented. The new claim rejection has addressed the newly added wherein clause of claim 1 and the culturing step involving the cells being with the promoter in the concentration of 0.1 to 10 mg/ml in the mixture after the centrifugal treatment.
	Regarding the double patenting rejection, applicant requested to hold it in abeyance until all the pending claims are allowed. The double patenting rejection is maintained.

Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/Primary Examiner, Art Unit 1632